51 F.3d 1220
Sarah A. KIRK, Administratrix of the Estates of Kirk, AlfredT., Deceased and Kirk, Sarah A. in her own rightv.RAYMARK INDUSTRIES, INC.;  Eagle-Picher Industries, Inc.;Keene Corporation;  Garlock Inc.;  Owens-Corning FiberglasCorporation;  Celotex Corp.;  GAF Corporation;Owens-Illinois Glass Company, Owens-Corning FiberglasCorporation, Appellant.
Nos. 94-1745, 94-1746.
United States Court of Appeals,Third Circuit.
Decided May 24, 1995.

Before:  STAPLETON, GREENBERG and COWEN, Circuit Judges.

SUR PETITION FOR PANEL REHEARING

1
The petition for rehearing filed by appellee in the above-entitled case having been submitted to the judges who participated in the decision of this court and all judges who concurred in the decision having asked for rehearing, the petition for panel rehearing is granted.  The panel opinion is hereby vacated.